DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg USPN 2020/0206928.
sider claim 1, Denenberg discloses a method for providing human-machine cross-over safety applied in a control device, the method comprising: receiving an image captured by a camera arranged in proximities to an operating area of an automatic apparatus (see figs. 1 and 5; [0072]; “…using sensors that provide both 3D and 2D image data of the same object. If any one technique identifies an object as human, the object will be treated as human. Using multiple techniques or machine-learning algorithms, all tuned to favor false positives over false negatives, sufficient reliability can be achieved. In addition, multiple images can be tracked over time, further enhancing reliability—and again every object can be treated as human until enough identifications have characterized it as non-human to achieve reliability metrics. …”); analyzing the received image to determine whether the image comprises a person in the operation area (see [0073]; “… supply images or key features of a workpiece to analysis module 342, which searches for matching configurations in space map 345, or may instead involving training of a neural network to automatically classify workpieces as such in the space map. In either case, only objects that accurately match the stored model are treated as workpieces, while all other objects are treated as humans. …”); and 510 or is predicted to do so within the next cycle based on a model of human movement operation of robot 504 is halted. …”).
However, Denenberg does not explicitly disclose transmitting.
Nevertheless, Denenberg discloses interconnections and intercommunication among various apparatuses of the networked system (see figs. 1 and 4).

Consider claim 2 as applied to respective claim, Denenberg as modified discloses inputting the received image to a trained neural network(see [0073]); and outputting an analyzing result of the received image using a trained neural network (see [0073]; “…One approach is to configure the system by providing models of workpieces. For example, a “teaching” step in system configuration may simply supply images or key features of a workpiece to analysis module 342, which searches for matching configurations in space map 345, or may instead involving training of a neural network to automatically classify workpieces as such in the space map …”).
Consider claim 3 as applied to respective claim, Denenberg as modified discloses capturing a plurality of images by the camera; and training the trained neural network by the plurality of images (see [0072]; “…valuable source of diversity can be obtained by using sensors that provide both 3D and 2D image data of the same object. If any one technique identifies an object as human, the object will be treated as human. Using multiple techniques or machine-learning algorithms, all tuned to favor false positives over false negatives, sufficient reliability can be achieved. In addition, multiple images can be tracked over time, further enhancing reliability—and again every object can be treated as human until enough identifications have characterized it as non-human to achieve reliability metrics.…”).
claim 4 as applied to respective claim, Denenberg as modified discloses transmitting a power-on control signal to the automatic apparatus if the image does not comprise any person in the operating area (see [0081]; “…period of the analysis or control cycle is short enough for effective monitoring to occur in real time, it involves many computer clock cycles.) Analysis module 342 utilizes this information along with instantaneous information about the current state of the robot at each cycle to determine instantaneous, current safe action constraints for the robot's motion. The constraints may be communicated to the robot, either directly by analysis module 342 or via a control routine 350, to the robot via transceiver 325 or and I/O port 327.…”; [0094]: “… Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510 or is predicted to do so within the next cycle based on a model of human movement operation of robot 504 is halted.…”).
Consider claim 5 as applied to respective claim, Denenberg as modified discloses checking an operation status of the automatic apparatus before transmitting the power-on control signal (see fig. 4: “robot state determination 420”); and if the operation status of the automatic apparatus is power-off, transmitting the power-on control signal after a predetermined time period (see [0106]; “…These control outputs may include safety slow or stop signals for equipment or moving machinery that has been designated as dangerous if it comes in close proximity or contact with humans or 

Examiner Note: See detailed independent claim 1 rejection for any and all other independent claims. Similar reasoning applies.

Consider claim 6, Denenberg discloses a control apparatus coupled to a camera and an automatic apparatus, the control apparatus comprising: a processor; and a memory for storing at least one computer program, wherein the computer program comprises instructions which are executed by the processor, and performs the following steps: receiving an image captured by the camera arranged in proximities to an operating area of the automatic apparatus (see figs. 1 and 5; [0072]); analyzing the received image to determine whether the image comprises a person in the operation area (see [0073]); and 510 or is predicted to do so within the next cycle based on a model of human movement operation of robot 504 is halted. …”).
However, Denenberg does not explicitly disclose transmitting.

Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to incorporate the work area safety using image analysis of Deneberg with the networked system to transmit control on/off signals and provide necessary signaling within the networked system to effectuate the halting operation of robot 504 and yield predictable results.
Consider claim 7 as applied to respective claim, Denenberg as modified discloses the analyzing the received image to determine whether the image comprises a person in the operation area further comprises: inputting the received image to a trained neural network (see [0073]); and outputting an analyzing result on the received image using a trained neural network (see [0073]; “…One approach is to configure the system by providing models of workpieces. For example, a “teaching” step in system configuration may simply supply images or key features of a workpiece to analysis module 342, which searches for matching configurations in space map 345, or may instead involving training of a neural network to automatically classify workpieces as such in the space map …”).
Consider claim 8 as applied to respective claim, Denenberg as modified discloses the trained neural network is trained by a plurality of images which are captured by the camera (see [0072]; “…valuable source of diversity can be obtained by using sensors that provide both 3D and 2D image data of the same object. If any one technique identifies an object as human, the object will be treated as human. Using multiple techniques or machine-learning algorithms, all tuned to favor false positives human until enough identifications have characterized it as non-human to achieve reliability metrics.…”).
Consider claim 9 as applied to respective claim, Denenberg as modified discloses transmitting a power-on control signal to the automatic apparatus if the image does not comprise any person in the operating area (see [0081]; “…period of the analysis or control cycle is short enough for effective monitoring to occur in real time, it involves many computer clock cycles.) Analysis module 342 utilizes this information along with instantaneous information about the current state of the robot at each cycle to determine instantaneous, current safe action constraints for the robot's motion. The constraints may be communicated to the robot, either directly by analysis module 342 or via a control routine 350, to the robot via transceiver 325 or and I/O port 327.…”; [0094]: “… Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510 or is predicted to do so within the next cycle based on a model of human movement operation of robot 504 is halted.…”).
Consider claim 10 as applied to respective claim, Denenberg as modified discloses checking an operation status of the automatic apparatus (see fig. 4); and when the operation status is power-off, transmitting the power-on control signal after a 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 12, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662